government entities division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas date number release date taxpayer_identification_number person to contact certified mail dear employee identification_number contact numbers phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated july 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective september 20xx the revocation of your exempt status was made for the following reasons your organization fails to meet the operational_test of income_tax regulation sec_1_501_c_3_-1 starting in february of 20xx when your organization became inactive your organization also has potentially violated the prohibition against inurement contained in code sec_501 your key_employee made expenditures and received reimbursements for which no documents were provided to substantiate the business_purpose and relationship of the expenses your organization also failed to maintain adequate_records to support the amounts reported on the form 990-ez as required by code sec_6001 contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed form s to form s you should file these income_tax returns with the appropriate service_center for the tax years ending august 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope department of the treasury internal_revenue_service south elmwood avenue te_ge e0 k foster buffalo ny tax_exempt_and_government_entities_division date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form 886-a form 886a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service legend org - organization name state - state president - vice president companies xx - date address - address city - city country - country co-1 president - president vice co-2 co-3 co-4 - issue whether org continues to qualify for exemption as an organization described within internal_revenue_code c due to inactivity for several years including the year of examination facts org was incorporated under the laws of the state of state as a non-profit corporation the organization incorporated on september 19xx org applied for exemption on january 19xx they were in their organizational phase until december 19xx and expected to begin their programs early in 19xx the organization was granted exemption under sec_501 effective september 19xx it was also determined that the organization's foundation classification was described under sec_509 and sec_170 a publicly_supported_organization on the form_1023 application_for recognition of exemption org provided the following with regard to their prospective activities the organization will conduct lectures on issues affecting country and the country place advertisements in national and local newspapers to broaden public knowledge of issues involving country and the country establish an information center to include a research library in state city for the purpose of acquiring and dissemination of information publish a newsletter to inform the public of the organization’s activities and current developments concerning country and the country and to occasionally contribute to other organizations and projects involved in activities such as education regarding country and the country as well as organizations and projects involved in immigrant absorption and community and housing development the organization further outlined that grants would be awarded after due consideration by the directors of a written application_for funds for a specific purpose per org's articles of incorporation as amended dated november 19xx states its purpose as to educate the public by promoting a greater understanding of country's history its current situation and aspirations its contribution to western values and interests and its strategic importance to the united_states of america to provide the public with an accurate and comprehensive picture of the social economic political and cultural realties of the country to broaden the public’s knowledge of issues involving country by increasing public awareness of misinformation distortion and bias in the media concerning country to provide charitable assistance to organizations and form 886-arev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service institutions engaged in or promoting settlement or development of the land of country or promoting a greater understanding of the jewish homeland during phone conversation on may 20xx between agent and vice president vice president treasurer vice president stated that the organization was essentially inactive and had been since february of 20xx in the correspondence dated july 20xx to our letter dated june 20xx you provided a written summary of the organization’s activities which were as follow o o o o o o been engaged in an intensive effort to educate the public on country's history its current situation and aspirations its contribution to western values and interests and its strategic importance to america we have sought to broaden the public’s knowledge of the social economic political and cultural realities of the country worked to alert the public to the misinformation distortion and bias in the media regarding country org has dedicated itself to provide charitable assistance to organizations and institutions engaged in or promoting settlement or development of the land of country or promoting a greater understanding of the jewish homeland have accomplished our goals by a direct mail campaign establishing a speakers bureau to provide other organizations with highly qualified speakers to discuss country and country issues and provided a resource center with numerous periodicals and research material joined with co-1 co-1 in country country and country and professors for strong country as well as other groups in country in support of our objectives a number of the groups have become our affiliates financed a variety of projects including the co-2 in this same correspondence you included copies of news articles copies of letters relative to contributions made by the organization and the organication’s newsletter postcard solicitation for donations reflecting address of address city state these items were all dated between february 19xx and july 19xx during our initial interview on august 20xx with the president secretary and vice president treasurer the officers stated that org had ceased activities in february 20xx per the president and vice president the organization did not inform donors potential donors that they were essentially inactive but they did inform form 886-a ev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service donors potential donors that they were in the process of reorganizing no written evidence of informing the donors was provided during the initial interview we requested information to substantiate activities for the year under examination and subsequent years the officers provided a poster for an event sponsored by org in october 19xx and copies of the articles and a newsletter postcard solicitation for donations reflecting address of address city state was provided by the officers however president could not recall whether or not he had given during the initial interview org president president indicated that he had given speeches at events any speeches in 20xx or 20xx he did state that he had not given any since that time he was unable to provide any substantiation of events that he had attended as a speaker during the year of examination or in any recent prior years or in any subsequent years during the initial interview the officers indicated that they are still currently sending out their newsletter postcard solicitation for donations they also stated that their mailing list at one point had big_number potential donors the list has been pared down to big_number the agent requested the officers to provide their mailing list but they refused the officers also stated that they send out the newsletter postcard solicitation for donations a few times a year as an appeal for funds along with letters and articles written by various individuals the organization currently shows its address as address city state the copies of the newsletter postcard solicitation for donations that the organization mails out does not reflect the same return address that the organization is currently using in our letter dated october 20xx we requested substantiation of activities from through february 20xx also it was requested for an explanation on how donations would reach them since they are no longer at the address shown on the solicitation and why the pamphlets have not been updated the organization did not provide a response to the information_document_request a second request dated december 20xx was mailed and the organization provided a response on december 20xx the response did not address the question regarding current solicitations for donations copies of the newsletter postcard solicitation for donations were provided for 20xx 20xx mailings the newsletter postcard reflects the address of address city state the organization also included copies of articles which were dated in 20xx by various writers and which were published in the co-3 and or co-4 the organization did provide a copy of the lease agreement which showed that the organization rented the property at address from the form 886-arev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service period of february 20xx through january 20xx after this time they relocated and they began using address city state as storage the current location of address city state listed on org’s form 990-ez is a room located at the organization’s employee's apartment the organization does not pay rent for the room and uses the space to store the organization’s property the organization did provide minutes from meetings held on september 20xx september 20xx and april 20xx in which they discussed future possible activities including use of the internet there has been no evidence provided to show what the organization has done to expand their activities to include use of the internet from the by-laws article three the business of this organization shall be managed by a board_of directors consisting of at least five members at least one of the directors elected shall be a resident of the state of state and a citizen_of_the_united_states in the year of the examination there was one board member and the president secretary and the vice president treasurer article four officers the directors shall choose from among themselves officers of the organization who shall be as follows president vice president secretary and treasurer the by-laws do not detail whether individuals can hold more than one position as an officer in the year of examination the form 990-ez indicates that there were two officers and a board member the organization currently has two officers who each hold two positions with org the return under examination is for the tax fiscal_year ended august 20xx the return was filed late on september 20xx the balance_sheet information on the return under examination rshows the liabilities over exceeded the assets and having negative net_worth of dollar_figure the balance_sheet impact is a loan due to the president for the amount of dollar_figure the return that was submitted and processed reflects total revenue of dollar_figure and total expenses of dollar_figure the return filed is not accurate based on analysis of the organization's general ledger bank statements and other financial documentation analysis of the organization’s books_and_records show that the total revenue for the period of september 20xx through august 20xx was actually dollar_figure analysis of the books_and_records show that the total expenses for the period of september 20xx through august 20xx was actually dollar_figure the source of revenue was identified as contributions and a small amount of interest_income the organization states that they were moving and didn’t have complete record of bank account so they prepared the return based on the records that they had form 886-a cev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service from analysis of prior year information the majority of the financial support of org has been from the contributions and loans from the president of the organization the amounts received from the president as of the filing period ending august 20xx total dollar_figure of this amount dollar_figure is characterized as loans there is no formal loan document the organization has not made any payments to the president with regard to these loans the remaining dollar_figure are amounts that during the initial interview the president stated that he does not expect to be repaid or charge any interest on the amounts due to him were contributed to org by the president over the period of december 19xx through august 19xx the president identified himself in the earlier years as a disqualified_person due to his substantial contributions the amount of dollar_figure which is characterized as loans given by the president of org was amassed over the period of september 19xx though august 20xx the organization did not provide documentation to substantiate the total_amounts that the president has given to the organization the computerized documentation provided covers the period of september 20xx to january 20xx on october 20xx and december 20xx the organization was asked to provide a list of contributors no list was provided as the organization states that no one contributor gave more than of the amount shown on schedule a part iv-a support schedule line the organization did not provide any documentation to show that the amounts received were in fact from contributors our letter dated june 20xx requested supporting documentation for expenses_incurred during the fiscal_year ended august 20xx the organization did not respond to our request we requested the same information again in our letters dated june october and december 20xx the organization only provided its ledger bank statements and cancelled checks there were numerous atm withdrawals from the bank account which the president identified as various business_expenses however no other documentation was provided to establish business_purpose or relationship of the expenses no invoices or receipts were provided no written contemporaneous record was provided the organization's response to the request receipts and invoices to substantiate the expenses indicates that they did not keep any record the organization was unable to provide written job description for its employee during the interview on august 20xx the officers stated that the employee performed secretarial duties - typing letters deposits writing checks and other office operations including soliciting donations your correspondence dated december 20xx states form 886-a crev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service that she was the director of operations and managed all office operations the correspondence also states that the employee was engaged in fundraising for the organization which involved extensive travel and entertainment of prospective donors the employee wrote and signed checks and used the organization’s atm card to access the organization’s bank account the employee wrote checks to herself but used one name as the payee and signed a different name as the payor total payments shown as salary were dollar_figure plus dollar_figure for health insurance dollar_figure was withdrawn from the business bank account through the use of the atm card of this amount dollar_figure was withdrawn by the employee as salary the president of the eo indicated that majority of the remaining dollar_figure was used for business related expenses including travel no documentary_evidence was provided to support his written statements the bank account balance was zero on may 20xx and the organization stated that the account was closed law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education form 886-acrev department of the treasury - internal_revenue_service page -6- form_8 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations a in general -except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information e retention of records -the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_6033 of the code returns by exempt_organizations a organizations required to file - a in general -except as provided in paragraph every organization_exempt_from_taxation under link sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in link sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization sec_1_6033-2 of the regulations a in general except as provided in sec_6033 and paragraph g of this section every organization_exempt_from_taxation under section link a shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be form 886-a crev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items prescribed in the instructions issued with respect to the return except as provided in paragraph d of this section such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization ii the information generally required to be furnished by an organization exempt under section link a is ‘a its gross_income for the year for this purpose gross_income includes tax- exempt_income but does not include contributions gifts grants and similar amounts received whether an item constitutes a contribution gift grant or similar amount depends upon ail the surrounding facts and circumstances the computation of gross_income shall be made by subtracting the cost_of_goods_sold from all receipts other than gross contributions gifts grants and similar amounts received and nonincludible dues and assessments from members and affiliates b to the extent not included in gross_income its dues and assessments from members and affiliates for the year c its expenses_incurred within the year attributable to gross_income d e its disbursements including prior years' accumulations made within the year for the purposes for which it is exempt a balance_sheet showing its assets liabilities and net_worth as of the beginning and end of such year detailed information relating to the assets liabilities and net_worth shall be furnished on the schedule provided for this purpose on the return required by this section such schedule shall be supplemented by attachments where appropriate sec_1_6033-2 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 government's position and conclusion in order for org to be considered an exempt_organization under sec_501 it is form 886-acrev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items required to be organized and operated for exempt purposes evidence shows that org has failed to meet the operational_test since february of 20xx when it became inactive the organization does not operate for the educational_purposes for which it originally received exemption the organization's substantiation of activity in the year of examination consisted of fundraising through the mailing that of the newsletter postcard solicitation for donation with which they enclosed education information about country and the country fundraising donations for no operational activity in it self is not an exempt_purpose activity but only to accumulate funds for_the_use_of the employee and no supporting documents was provided to show that the expenditures were for its exempt purposes although org has indicated that it is interested in reorganizing resuming operations the organization has not provided any concrete evidence in support of its intentions the service position is that the organization has been essentially inactive for several years now and that there have been little if any operations or financial activities conducted as such org fails to meet the operational requirements to continue its exemption status under sec_501 further the organization does not meet their organizational requirement with regard to the managing board_of directors there are not at least five members on the board the organization is overseen by two officers based on analysis of the source of funding for org the organization is not publicly supported by characterizing the amounts provided by the president as loans on the balance_sheet the form 990-ez does not reflect the true nature of the support that the organization actually receives by not showing the amounts provided by the president on the support worksheet the return gives the appearance that the organization receives at least one-third of its support from the general_public the government's position that the majority of the support is provided by the president and is not provided by the general_public it is it is the government's position that there is a lack of internal controls with regard to the finances of the organization the organization first stated that their employee performed secretarial type duties which including the mailing of the newsletter postcard solicitation for donations the organization later stated that the employee was engaged in fundraising for the organization which involved extensive travel and entertainment of prospective donors the organization allowed their employee to write herself checks and to make atm withdrawals from the business bank account there was no documentary_evidence provided that the travel transportation and entertainment_expenses were valid business_expenses no part of an organization's net_earnings may inure to the benefit of a private_shareholder_or_individual prohibited inurement includes payment form 886-arev department of the treasury - internal_revenue_service page -9- form_8 a name of taxpayer org schedule no or exhibit year period ended 20xx08 explanation of items department of the treasury - internal_revenue_service of unreasonable_compensation to an officer director or a key_employee it is the government's position that the organization has failed to keep adequate_records the filed form 990-ez contained incorrect information with regards to income expenses and balance_sheet information the records provided by the eo do not clearly identify the sources from which they received income the form ez does not clearly explain the loan received from the officer the instructions for form 990-ez specifies that a schedule should be attached showing borrowers name and title original amount balance due_date of note maturity_date repayment terms interest rate security provided by borrower description and fair_market_value of consideration furnished by the lender in order to be allowed the deduction of business related expenses the organization must be able to establish the date amount business relationship and business_purpose of the expense while cancelled checks will substantiate the date and amount other documentary_evidence is necessary to support the relationship and purpose of expense many of the atm withdrawals from the business bank account were identified by the president of the eo as travel transportation and entertainment_expenses no documentation was provided as to who actually incurred the expense who they met with and what the purpose of the travel transportation and entertainment expense was the eo did indicate that their employee did incur travel and entertainment_expenses however the eo failed to substantiate business_purpose and relationship if you agree to this conclusion please sign the attached form 6018-a if you disagree please state your position form 886-a crev department of the treasury - internal_revenue_service page -10-
